Citation Nr: 0938945	
Decision Date: 10/14/09    Archive Date: 10/22/09

DOCKET NO.  05-20 311	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for a bilateral 
shoulder disability, to include on a secondary basis.

2.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for a bilateral knee 
disability, to include on a secondary basis.

3.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for a bilateral hip 
disability, to include on a secondary basis.

4.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for a left ankle 
disability, to include on a secondary basis.

5.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for a low back 
disability, to include on a secondary basis.

6.  Entitlement to an increased evaluation for degenerative 
joint disease of the right ankle, currently evaluated as 20 
percent disabling.  
7.  Entitlement to service connection for posttraumatic 
stress disorder (PTSD).


ATTORNEY FOR THE BOARD

H. Seesel, Associate Counsel


INTRODUCTION

The Veteran had active service from October 1955 until April 
1957.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from February 2003, September 2003, 
October 2003, and February 2005 rating decisions from the 
Department of Veterans Affairs (VA) Regional Offices (RO) in 
New York, New York and Togus, Maine.

The Board first considered this appeal in December 2007.  In 
that decision, the Board reopened the claim for PTSD and 
remanded the reopened claim for additional development.  The 
RO/Appeals Management Center (AMC) completed all requested 
development, but continued the denial of benefits sought.  As 
such, this matter is properly returned to the Board for 
appellate consideration.  

The December 2007 Board decision also denied claims 
concerning whether new and material evidence had been 
submitted to reopen claims for service connection for the 
bilateral shoulder disability, a bilateral knee disability, a 
bilateral hip disability, a left ankle disability and a low 
back disability and denied an effective date prior to August 
19, 2004 for the assignment of a 20 percent evaluation for 
the right ankle.  The Veteran appealed the Board's denial of 
these issues to the U.S. Court of Appeals for Veterans Claims 
(CAVC).  In an Order dated in December 2008, CAVC granted a 
Joint Motion for Remand submitted by the parties in the case 
and vacated the Board's December 2007 decision on the issues 
of whether new and material evidence had been submitted to 
reopen claims for service connection for the bilateral 
shoulder disability, a bilateral knee disability, a bilateral 
hip disability, a left ankle disability and a low back 
disability. The Joint Motion also indicated the Veteran 
abandoned his appeal concerning the effective date for the 20 
percent rating of the right ankle; however, as will be 
described in detail below, the Joint Motion explained the 
Board needed to remand a claim concerning entitlement to an 
increased evaluation for the right ankle.  The terms of the 
Joint Motion for Remand were incorporated by the Court in its 
order, and are thus binding upon VA, including the Board. 
Stegall v. West, 11 Vet. App. 268, 271 (1998).

The Board notes that Veteran was unrepresented at the time of 
the December 2007 Board decision.  Subsequently, a private 
attorney, R.E.B., filed a brief on behalf of the Veteran in 
October 2008.  However, the Joint Motion for Remand and Order 
of the CAVC reflected that the Veteran was represented by a 
different private attorney, K.C.  

The only VA Form 21-22 (Appointment of Veterans Service 
Organization as Claimant's Representative) of record was 
dated in July 1994 and appointed the New York State Division 
of Veterans Affairs.  Other filings of record suggest this 
power of attorney has long been revoked.  For example, a 
December 2005 letter from the Military Order of the Purple 
Heart indicated that they no longer represented the Veteran 
and an online search indicated the Veteran did not have a 
current power of attorney with any Veteran's service 
organization.  As there is no Form 21-22 appointing either 
private attorney as his representative before the Board and 
no contract delineating the scope of the private attorney's 
representation of the Veteran, it is impossible for the Board 
to ascertain whether either of the private attorneys 
represents the Veteran before the Board.  Accordingly, in 
August 2009, the Board sent the Veteran a letter seeking 
clarification as to his representation.  The Veteran did not 
respond to this letter.  As this case is being remanded, the 
Board will proceed with the Veteran unrepresented and the 
Veteran can clarify his representation, if any on remand.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

A preliminary review of the record discloses a need for 
further development prior to final appellate review. The 
Joint Motion for Remand indicated that the Board failed to 
comply with VA's duty to notify.

Specifically, the Joint Motion noted that for requests to 
reopen, the claimant must be notified of both the reopening 
criteria and the criteria for establishing the underlying 
claim for service connection. See Kent v. Nicholson, 20 Vet. 
App. 1 (2006).  The Veteran was never provided this notice 
and the case must be remanded to ensure compliance with 
procedural requirements.

The Joint Motion also indicated the Board failed to recognize 
an issue which should have been remanded for the issuance of 
a Statement of the Case.  Specifically, after receipt of a 
February 2005 rating decision that denied an evaluation in 
excess of 10 percent for the service-connected degenerative 
joint disease of the right ankle, the Veteran filed a timely 
Notice of Disagreement in March 2005.  In response to this, 
the RO, in a May 2005 rating decision, granted an increased 
20 percent disability, effective August 19, 2004.  Applicable 
law mandates that when an appellant seeks an increased 
rating, it will generally be presumed that the maximum 
benefit allowed by law and regulation is sought, and it 
follows that such a claim remains in controversy where less 
than the maximum benefit available is awarded. See A.B. v. 
Brown, 6 Vet. App. 35 (1993).  

Furthermore, the Veteran in May 2005 submitted a Notice of 
Disagreement indicating he continued to disagree with the 20 
percent evaluation.  In another Notice of Disagreement, also 
dated in May 2005, the Veteran disagreed with the August 2004 
effective date.  The RO and the Board only adjudicated the 
claim concerning an earlier effective date.  However, as the 
facts above illustrate, the Veteran also continued to 
disagree with the 20 percent evaluation of the degenerative 
joint disease of the right ankle.  As the claims file does 
not contain any Statement of the Case (SOC) for the issue of 
entitlement to an increased evaluation for the degenerative 
joint disease of the right ankle, the Board must therefore 
remand that issue for the issuance of an SOC. See Manlincon 
v. West, 12 Vet. App. 238, 240 (1999).

The record reflects the RO issued a Supplemental Statement of 
the Case (SSOC) on the issue of entitlement to service 
connection for posttraumatic stress disorder (PTSD) in March 
2009.  In response to the SSOC, the Veteran submitted 
additional VA outpatient treatment records in June 2009.  The 
Veteran specifically requested the Board remand this case 
back to the RO for consideration of the additional records.  
Similarly, in September 2009, the Veteran submitted more VA 
outpatient treatment records that appear to be relevant to 
the issues on appeal.  However, the Veteran did not provide a 
waiver of the initial review of that evidence by the RO prior 
to its submission for review to the Board. See Disabled 
American Veterans v. Secretary of Veterans Affairs, 327 F.3d 
1339 (Fed. Cir. 2003); 38 C.F.R. § 20.1304.

Accordingly, the case is REMANDED for the following action:

1. The RO/AMC will advise the Veteran of 
what evidence would substantiate his 
petition to reopen his claims for service 
connection for a bilateral shoulder 
disability, a bilateral knee disability, a 
bilateral hip disability, a left ankle 
disability and a low back disability. 
Apart from other requirements applicable 
under the Veterans Claims Assistance Act 
(VCAA), the RO/AMC will comply with the 
Kent ruling, and advise the Veteran of the 
definition of "new and material 
evidence" and inform the Veteran of the 
reasons why the claim was previously 
denied.  The RO/AMC shall also advise the 
Veteran of the evidence and information 
that is necessary to reopen the claims and 
the evidence and information that is 
necessary to establish his entitlement to 
the underlying claims for the benefits 
sought by the claimant.  In so doing, the 
RO/AMC will comply with any directives of 
the Veterans Benefits Administration and 
advise the claimant of the element or 
elements required to establish service 
connection that were found insufficient in 
the previous denials. 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107 (West 2002).

2.  The RO/AMC shall re-examine the 
Veteran's claim pertaining to entitlement 
to an increased evaluation for 
degenerative joint disease of the right 
ankle, currently evaluated as 20 percent 
disabling.  If no additional development 
is required, the RO should prepare an SOC 
in accordance with 38 C.F.R. § 19.29, 
unless the matter is resolved by granting 
the benefit sought, or by the Veteran's 
withdrawal of the NOD.  If, and only if, 
the Veteran files a timely substantive 
appeal, should the issue be returned to 
the Board.

3.  When the development requested has 
been completed, the claims should again be 
reviewed by the RO on the basis of the 
additional evidence, including the 
evidence submitted by the Veteran in June 
2009 and September 2009.  If the benefits 
sought are not granted, the Veteran and 
his representative should be furnished a 
Supplemental Statement of the Case, and be 
afforded a reasonable opportunity to 
respond.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).





	(CONTINUED ON NEXT PAGE)

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).


